The evidence for the state tended to prove the illegal sale of two pints of whisky by the defendant at his home in Coffee county. This sale was testified to by two witnesses, whose characters were impeached for veracity. The evidence for the defendant was a flat contradiction of the state's testimony. It was the duty of the jury to pass upon and reconcile the facts. The general charge was therefore properly refused.
The evidence tended to prove that there were two pint bottles of the whisky purchased at the same time. The witnesses said they drank the contents of one bottle and delivered the other bottle to the sheriff. Upon being identified by the sheriff, this bottle and its contents was properly introduced in evidence.
From the facts as they appear in this record, it would seem that the two state's witnesses had been successfully impeached; but the trial court and jury had all the parties before them and both the jury and the trial judge are in far better position to pass upon the facts than are we. The jury weighed the evidence and found the defendant guilty. The trial judge refused to set the verdict aside, and this court cannot say that in this ruling there was error.
Let the judgment be affirmed.
Affirmed. *Page 296